Case MDL No. 2979 Document 1-14 Filed 10/20/20 Page 1 of 5




                  EXHIBIT E
                Case MDL No. 2979 Document 1-14 Filed 10/20/20 Page 2 of 5



Persons Likely to Possess Relevant Knowledge And / Or Documents – Ackerman McQueen
Name                                                                           Location
5.11 Tactical, Corporate Representative                                        Irvine, CA
Ackerman McQueen, Inc.                                                         Oklahoma City, OK
Adcor Defense, Corporate Representative                                        Highland, MD
Aitken, Michael                                                                Manassas, VA
Allegiance Creative Group, Corporate Representative                            Fairfax, VA
Almand, Travis                                                                 Allen, TX
American Clean Skies Foundation, Corporate Representative                      Washington, DC
Associated Television International, Corporate Representative                  Los Angeles, CA
Autaubo, Rodney                                                                Dallas, TX
Azato, Dennis                                                                  Manassas, VA
Bach, Scott                                                                    Newfoundland, NJ
Berthelot, Charles                                                             Fort Worth, TX
Betts, Gina                                                                    Dallas, TX
Boren, Dan                                                                     Edmond, OK
Brown, Robert                                                                  Boulder, CO
Brownell, Pete                                                                 Montezuma, IA
Butz, Dave                                                                     Swansea, IL
Cabela’s Outdoor Fund, Corporate Representative                                Sidney, NE
Campbell, Chester                                                              Richardson, TX
Chesapeake Energy Corporation, Corporate Representative                        Oklahoma City, OK
Chestnut, Mark                                                                 Jenks, OK
Childress, Richard                                                             Lexington, NC
Collins, Idehen (aka Colin Noir)                                               Dallas, TX
Colt Manufacturing, Corporate Representative                                   West Hartford, CT
Compass Real Estate Corporate Representative                                   Austin, TX
Concord Social & Public Relations, Corporate Representative                    Fairfax, VA
Cors, Alan                                                                     McLean, VA
Cotton, Charles                                                                Dallas, TX
Cox, Christopher                                                               Alexandria, VA
Coy, David                                                                     Adrian, MI
Cremer, Lacey                                                                  Dallas, TX
Cummins, Emily                                                                 Virginia Beach, VA
CXIII Rex, Corporate Representative                                            Alexandria, VA
Darley, Brian                                                                  Dallas, TX
                Case MDL No. 2979 Document 1-14 Filed 10/20/20 Page 3 of 5



Detwiler, Amy                                                             Dallas, TX
Foster, Natalie                                                           El Dorado, AR
Froman, Sandra                                                            Tucson, AZ
Golob, Julie                                                              Kearney, MO
GPI‐M Uptown, LP, Corporate Representative                                Dallas, TX
Greater Oklahoma City Chamber of Commerce, Corporate Representative       Oklahoma City, OK
Greenberg, Jesse                                                          Dallas, TX
GS2 Enterprises, Corporate Representative                                 Woodland Hills, CA
Hammer, Marion                                                            Tallahassee, FL
Hart, Steve                                                               Washington DC
HBC Auditors & Advisors, Corporate Representative                         Oklahoma City, OK
Himes, Josh                                                               Dallas, TX
Hornady Manufacturing Company, Corporate Representative                   Grand Island, NE
Integris Health, Inc., Corporate Representative                           Oklahoma City, OK
Inventive Incentive & Insurance Services Inc., Corporate Representative   Woodland Hills, CA
Ives, Michael                                                             Memphis, TN
Keene, David                                                              Washington, MD
Knight, Timothy                                                           Signal Mountain, TN
Landini Brothers Restaurant, Corporate Representative                     Alexandria, VA
Landini, Noe                                                              Alexandria, VA
LaPierre, Susan                                                           Great Falls, VA
Leapfrog Enterprises, Corporate Representative                            Emeryville, CA
Lee, Willes                                                               Fairfax, VA
Ling, Il                                                                  Meridian, ID
Lipe, Rodney                                                              Dallas, TX
Lockton Affinity LLC, Corporate Representative                            Overland Park, KS
Loesch, Chris                                                             Southlake, TX
Loesch, Dana                                                              Southlake, TX
Makris, Anthony                                                           Alexandria, VA
Maloney, Sean                                                             Liberty Township, OH
Martin, Edmund                                                            Edmond, OK
Martin, Henry                                                             Dallas, TX
McKenna & Associates, Corporate Representative                            Arlington, VA
McKenzie, David                                                           Los Angeles, CA
McKenzie, Laura                                                           Los Angeles, CA
McQueen, Katie                                                            Oklahoma City, OK
                 Case MDL No. 2979 Document 1-14 Filed 10/20/20 Page 4 of 5



McQueen, Revan                                                            Oklahoma City, OK
Meadows, Carolyn                                                          Atlanta, GA
Membership Marketing Partners, Corporate Representative                   Fairfax, VA
                                                                          Oklahoma City, OK
Mercury Group, Inc.
                                                                          (AMc headquarters)
Mitchell, Guy                                                             Celina, TX
Mojack Distributors, Corporate Representative                             Wichita, KS
Montgomery, Melanie                                                       Dallas, TX
Mossberg Corporation, Corporate Representative                            North Haven, CT
North, Oliver                                                             Bluemont, VA
Nosler, Inc., Corporate Representative                                    Bend, OR
Nosler, Robert                                                            Bend, OR
Nugent, Shemane                                                           China Spring, TX
Nugent, Ted                                                               China Spring, TX
Oklahoma Department of Tourism and Recreation, Corporate Representative   Oklahoma City, OK
Oklahoma Gas & Electric, Corporate Representative                         Oklahoma City, OK
Oklahoma State University Foundation, Corporate Representative            Stillwater, OK
Olson, Lance                                                              Marengo, IA
Omni Air Transport, Corporate Representative                              Hartford, CT
Payne, Tammy                                                              Oklahoma City, OK
Phillips, Woody                                                           Dallas, TX
Plunkett, Jaqueline                                                       Washington DC
Popp, John                                                                Springfield, VA
Porter, James                                                             Birmingham, AL
Powell, Jim                                                               Plainview, MI
Powell, Josh                                                              New Buffalo, MI
Remington Firearms, Corporate Representative                              Madison, NC
Rendon Group, Corporate Representative                                    Washington, DC
RSM, Corporate Representative                                             Chicago, IL
Schmeits, Ron                                                             Raton, NM
Schneider, Esther                                                         Driftwood, TX
Selfridge, Edward                                                         Dillwyn, VA
Senior Star, Corporate Representative                                     Tulsa, OK
Simone, Ginny                                                             Naples, FL
Sinisi, Denise                                                            Colleyville, TX
Six Flags of America, Corporate Representative                            Bowie, MD
Sloan, Gurney                                                             Colorado Springs, CO
                Case MDL No. 2979 Document 1-14 Filed 10/20/20 Page 5 of 5



Smith & Wesson, Corporate Representative                    Springfield, MA
Stanford, Gayle                                             Woodland Hills, CA
Sterner, Colleen                                            Merna, NE
Sterner, Terry                                              Merna, NE
Stinchfield, Grant                                          Dallas, TX
Szucs, George                                               McKinney, TX
Tavangar, Nader                                             Alexandria, VA
Titus, Kristy                                               Prineville, OR
Turner, Clay                                                Colorado Springs, CO
Under Wild Skies, Corporate Representative                  Alexandria, VA
Valinski, David                                             Palm Coast, FL
Varney, Alexander                                           Wylie, TX
Vista Outdoor Inc., Corporate Representative                Anoka, MN
Walters, Ian                                                West Accokeek, MD
Warner, Carl                                                Dallas, TX
Weaver, Kyle                                                Missoula, MT
Whatcott, Jace                                              Dallas, TX
Williams Companies, Inc., Corporate Representative          Tulsa, OK
Winkler, Brandon                                            Dallas, TX
Winkler, William                                            Edmund, OK
Workamajig, Inc., Corporate Representative                  Oakhurst, NJ
WPX Energy, Corporate Representative                        Tulsa, OK
